internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03-plr-100475-02 date date legend company state date d1 d2 n1 n2 dear this letter responds to a letter dated date submitted on behalf of company requesting a ruling that the rental income received by company from its operations is not passive_investment_income within the meaning of sec_1362 statement of facts company a state corporation filed an election to be treated as an s_corporation effective for the tax_year beginning date company has subchapter_c accumulated_earnings_and_profits company engages in the business of owning and renting real and personal_property the real_property company owns and rents is used for commercial and industrial purposes the equipment company rents is used for commercial and industrial purposes in connection with the real_property company employs n1 individuals n2 of whom are seasonal employees who provide services to the parties renting the real_property company does not employ a management agency company’s employees perform the following services lease negotiation collection of rent maintenance of the properties pest control and management of the operations of the seasonal employees company’s seasonal employees engage in loading unloading stacking packing and organization of tenants’ products cleaning and maintenance of the premises leased to tenants and identification and location of samples of product for tenant inspection the seasonal employees also perform semi- monthly physical inventories of tenants’ products and equipment the majority of the real_property leases are for multi-year terms and none of the tenancies are on a net_lease basis company’s gross rental revenues for it most recently completed tax_year were d1 and its expenses related to the rental activities net of depreciation were d2 law except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based on the facts submitted and representations made by company we conclude that the rents company receives are not passive_investment_income under sec_1362 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company's eligibility to elect to be treated as an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer s requesting it section sec_6110 of the code provides that it may not be used or cited as precedent sincerely s christine e ellison branch chief office of associate chief_counsel passthroughs and special industries
